Citation Nr: 1754415	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether reduction of rating for lumbosacral strain from 20 percent to 10 percent disabling from March 1, 2011 was proper. 

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In a July 2009 rating decision, the RO granted a 20 percent disability evaluation for service-connected lumbosacral strain, effective April 20, 2009.  The Veteran did not submit a notice of disagreement to this decision; however new and material evidence was received in August 2010 in the form of a VA examination report.  Pursuant to 38 C.F.R. § 3.156(b), the rating decision did not become final.  See Mitchell v. McDonald, 27 Vet. App. 431 (2015).  Accordingly, a claim for a higher rating is included on appeal.

In a December 2010 rating decision, the RO reduced the rating of the back disability from 20 percent to 10 percent, effective from March 1, 2011.

In August 2017, the Veteran provided testimony at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to a rating in excess of 10 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The procedural requirements for proposing and effectuating a reduction in evaluation for a service connected disability were followed. 

2.  The 20 percent evaluation for the low back disability was in effect for less than five years. 

3.  The VA examination on which the reduction was based showed that the low back disability was manifested by forward flexion of the lumbar spine greater than 60 degrees and combined range of motion greater than 120 degrees, with no evidence of abnormal gait, abnormal spinal contour, neurological deficits, or incapacitating episodes; this represented a clear improvement in the level of disability.


CONCLUSION OF LAW

The reduction in the evaluation of lumbosacral strain from 20 percent to 10 percent was proper.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105 (e), 3.344, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5237, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA sent the Veteran a letter in September 2010 explaining the proposed reduction in VA benefits for the low back disability.  The letter, along with a copy of the September 2010 rating decision, explained that the RO proposed to reduce the disability rating from 20 to 10 percent based on the medical evidence of record. 

VA fulfilled its duty to assist the appellant in giving him the opportunity to submit evidence pertaining to the severity of the low back disability and argument why a reduction was not in order.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and he did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Propriety of Reduction

The Veteran contends that the reduction in the evaluation for his low back disability from 20 percent to 10 percent was not proper. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b).

The record shows that service connection for lumbosacral strain was established in an October 1999 rating decision.  An initial 10 percent rating was assigned, effective from July 6, 1997.  A July 2009 rating decision increased the rating to 20 percent, from April 20, 2009.  The Veteran filed a claim for increase in May 2010.  In the rating decision in December 2010, the RO reduced the rating to 10 percent, effective March 1, 2011.

There are certain procedures that must be followed before the reduction in the evaluation of a service connected disability can be effectuated. 

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified of the contemplated action and furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e). 

The evidence demonstrates that the procedural requirements for a rating reduction were followed.  In a September 2010 rating decision, the RO proposed to reduce the rating for the low back disability from 20 percent to 10 percent.  The Veteran was notified of the proposed reduction by letter in September 2010 letter and notified that he had 60 days to respond. 

The rating decision that decreased the evaluation to zero percent was not issued until December 2010, and the Veteran was notified of this action in a letter dated December 15, 2010.  The effective date of the reduction was not until March 1, 2011, beyond the last day of the month in which the 60-day period from the date of notice to the beneficiary of the final rating action expired.  Therefore, the procedural requirements for a reduction were met.  See 38 C.F.R. § 3.105 (e). 

In determining the propriety of a previous rating, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344 (a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344 (b).

The 20 percent rating had been effective from April 20, 2009, and the reduction was proposed in September 2010.  Therefore, as the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344 (a) and (b) are not applicable. 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C. § 5107 (b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

The Veteran's spine disability has been evaluated under Diagnostic Code 5237 for lumbosacral strain.  Spine disabilities are evaluated under a General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating formula the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. §4.71, Diagnostic Code 5237. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A note following the schedular criteria directs that associated objective neurologic abnormalities are to be evaluated separately.  Also, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

Normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

The Board notes that criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups. 

The provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration. 

In arriving at its decision, the RO referenced the current range of motion and other findings from the August 2010 VA examination to determine that, essentially, the medical evidence failed to show the required lumbar spine manifestations to support a 20 percent rating. 

Review of the record shows the RO applied the correct schedular criteria, and the decision is congruent with the evidence then of record, namely the report of the August 2010 VA examination.  When compared to the results of the previous, June 2009 VA examination, upon which the 20 percent rating then assigned was based, the August 2010 findings do represent an improvement in range of motion absent other manifestations, such as muscle spasm, posture or gait abnormality, or neurologic abnormality that would warrant higher or separate evaluations. 

In this regard, the June 2009 VA examination showed more restricted range of motion.  At that time, flexion was to 50 degrees and extension was to 30 degrees. There was 30 degrees of lateral extension and rotation, bilaterally.  There was objective evidence of pain following repetitive motion, but no further limitation in range of motion with repetitive range of motion. 

The August 2010 VA examination report showed findings of range of motion measuring flexion of zero to 70 degrees; extension of zero to 20 degrees; left lateral flexion of zero to 20 degrees; right lateral flexion of zero to 350 degrees (presumably a typo intending to say 30 or 35 degrees); and bilateral rotation of zero to 30 degrees.  The VA examiner found no evidence of pain associated with any of the ranges of motion.  There also was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was muscle spasm, guarding, and tenderness noted which did not result in abnormal gait or abnormal spinal contour.  There was no pain with motion or weakness of the musculature of the low back, and no neurological abnormalities or incapacitating episodes. 

VA treatment records show continued complaints of back pain, but do not reflect evidence of a more severe back disability.  At his hearing, the Veteran testified that the symptoms of pain, muscle spasms, limited range of motion continued from the 2009 VA examination.  He also reported that he was given a back brace prior to 2009 and continued to use it.

The Board concludes that, at the time of the August 2010 rating reduction, the evidence reflected an actual improvement in the Veteran's service-connected lumbosacral strain, such that a rating reduction from 20 percent to 10 percent was proper as the Veteran had forward flexion of the lumbar spine greater than 60 degrees and combined range of motion greater than 120 degrees, with no evidence of functional loss on examination- or abnormal gait, abnormal spinal contour, neurological deficits, or incapacitating episodes. 

The Board notes that the Veteran testified that he believed the August 2010 VA examination was inadequate since he did not believe the VA examiner used a goniometer to measure the range of motion of the lumbar spine pursuant to 38 C.F.R. § 4.46. 

The Board has considered the Veteran's arguments, but finds however, that the VA examination in question is adequate even though the VA examination report does not specifically note the use of a goniometer.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that VA examiners and other government employees have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)). 

The Board has reviewed the VA examination report and has found no clear evidence that the VA examiner did not conduct the examination in an appropriate manner.  The August 2010 examination report provided range of motion measurements in degrees, and included other findings relevant to assessing the severity of the Veteran's service-connected low back disability, such X-rays, functional impairment testing, motor and sensory testing.  While the examiner did not indicate that a goniometer was used for the measurements, there is no evidence showing that the recorded measurements are inaccurate.

Consequently, there is no basis for restoring the 20 percent rating, as the evidence at the time of the rating decision in December 2010 did not support a 20 percent rating for the service-connected low back disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).


ORDER

Restoration of a 20 percent rating for lumbosacral strain is denied.


REMAND

The Veteran asserts that his service-connected low back disability has worsened since the last examination by VA and a reexamination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of her service-connected lumbosacral strain.  The claims file should be reviewed, including a copy of the Remand, by the examiner.  All appropriate testing should be conducted and the examiner must ensure that the directives below are accomplished.

a) The joint involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing. 

These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so. 

b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional impairment i) during flare-ups and ii) with repetitive use over time.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost, if possible.  

If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of his flares' severity, frequency, duration, and/or functional loss manifestations.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

Any additional functional loss or impairment due to pain and other symptoms must be expressed in terms of the degrees of additional lost motion.

2.  Thereafter, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


